Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 8/1/2018.  
Claims 1-15 are pending and are presented for examination.  

Drawings
The drawings are objected to because the feature “the torque converter housing is sealed to the sealing plate” in claim 11 must be shown.  No new matter should be entered. 
11. The hybrid module of claim 9 further comprising a sealing plate fixed to the shaft wherein the torque converter housing is sealed to the sealing plate. 

It is described in specification “[0024] The following description is made with reference to FIG. 6. …..  Hybrid module 400 includes sealing plate 426 fixed to shaft 412. Torque converter housing 416 is sealed to the sealing plate.”  
In Fig. 6, “the torque converter housing is sealed to the sealing plate” is not shown.  It is requested to indicate in Fig. 6.  It is advised by indicting sealing element in Fig. 6 as did in Fig. 5.  


    PNG
    media_image1.png
    450
    368
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a piston sealed to the torque converter housing and the backing plate and forming at least a portion of a first fluid chamber and a second fluid chamber;”.  
It is understood claiming such that the piston (120) is sealed by the torque converter housing (116) and the backing plate (118); and the structure is forming at least a portion of a first fluid chamber (122) and a second fluid chamber (124).  
In the disclosure, lower portion of the piston (120) is sealed by the torque converter housing (116) and the backing plate (118), but upper portion of the piston (120) is exposed from the structure.  
Note that “sealed” means “closed securely”.  However, only a portion at lower being sealed in the application.   
prevent something from escaping by closing a container or opening.
"ice formation at the surface can seal in water contained within pores in the rock"
isolate an area by preventing or monitoring entrance to and exit from it.
"the police have sealed off the area in search of the attackers"

Claim 9 recites “a piston sealed to the torque converter housing, the backing plate, and the shaft, and forming at least a portion of a first fluid chamber and a second fluid chamber.” 
It is understood claiming such that the piston (120) is sealed by the torque converter housing (116), the backing plate (118), and the shaft (112); and the structure is forming at least a portion of a first fluid chamber (122) and a second fluid chamber (124).  
In the disclosure, lower portion of the piston (120) is sealed by the torque converter housing (116) and the backing plate (118), but upper portion of the piston (120) is exposed from the structure.  Shaft (112, 212) and hub (126, 226) are separate elements in Figs. 1-4.  Shaft is not acting to seal the piston.  In Figs. 5-7, even the lower portion of the piston is not sealed because lower side at the shaft is open wide.  

Thus, it is requested to clarify “sealed”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberger et al (US 20160084363 A1, IDS) in view of Sayre et al (US 20160017971 A1, IDS).  
As for claim 1, Steinberger discloses a hybrid module (100) comprising: 
a motor housing (140) including a first flow passage (146, 148); 
an electric motor (EM) including a rotor ( R ) and stator (Fig. 2) [0028]; 
a shaft (106) drivingly engaged with the rotor and including a second flow passage (162, 168) arranged for fluid communication with the first flow passage; 
a torque converter (102) housing (108) drivingly engaged with the rotor [0027-0032]. 
 Steinberger does not discloses: 
a backing plate fixed to the torque converter housing; 
a piston sealed to the torque converter housing and the backing plate and forming at least a portion of a first fluid chamber and a second fluid chamber; and, 

Sayre discloses: 
a backing plate (46) fixed to the torque converter (10) housing (12); 
a piston (38) [0024] sealed to the torque converter housing and the backing plate (Figs. 1-3) and forming at least a portion of a first fluid chamber and a second fluid chamber (114, 116); and, 
a hub (80) including a third flow passage (180, Fig. 2) [0030] arranged for fluid communication with the second flow passage and one of the first fluid chamber or the second fluid chamber (Fig. 2). 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Steinberger with that of Sayre for effective at preventing drift-on or drift-off of the clutch due to dynamic pressure.  

As for claim 2, Steinberger in view of Sayre discloses the hybrid module of claim 1, wherein Sayre discloses further comprising a seal (76) for sealing the hub to the shaft. 
As for claim 3, Steinberger in view of Sayre discloses the hybrid module of claim 1 wherein the shaft and the hub are integrally formed from a single piece of material.  
Sayre shows (Fig. 1) the shaft and the hub are illustrated same manner which is typical manner to express same material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that forming in 
As for claim 4, Steinberger in view of Sayre discloses the hybrid module of claim 1 wherein Sayre discloses the first fluid chamber (114) is at least partially formed by the torque converter housing and the second fluid chamber (116) is at least partially formed by the backing plate. 
As for claim 5, Steinberger in view of Sayre discloses the hybrid module of claim 4 wherein Sayre discloses the third flow passage (180) is arranged for fluid communication with the second fluid chamber (Figs. 1-2). 
As for claim 6, Steinberger in view of Sayre discloses the hybrid module of claim 4 wherein Sayre discloses the hub (80) comprises a fourth flow passage (200). 
As for claim 7, Steinberger in view of Sayre discloses the hybrid module of claim 6 wherein Sayre discloses the fourth flow passage is arranged for fluid communication with the second fluid chamber (Figs. 1-2)
As for claim 8, Steinberger in view of Sayre discloses the hybrid module of claim 6 wherein Sayre discloses the hub includes a fifth flow passage (under solid way in Frig. 2 before 200) in fluid communication with the fourth flow passage (200).

As for claim 9, Steinberger discloses a hybrid module (100) comprising: 
a motor housing (140) including a first flow passage (146, 148); 
an electric motor (EM) including a rotor ( R ) and stator (Fig. 2) [0028]; 

a torque converter (102) housing (108) drivingly engaged with the rotor [0027-0032]. 
 Steinberger does not discloses: 
a backing plate; and, 
a piston sealed to the torque converter housing, the backing plate, and the shaft, and forming at least a portion of a first fluid chamber and a second fluid chamber. 
Sayre discloses: 
a backing plate (46); 
a piston (38) [0024] sealed to the torque converter housing the backing plate, and the shaft (Figs. 1-3) and forming at least a portion of a first fluid chamber and a second fluid chamber (114, 116).   
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Steinberger with that of Sayre for effective at preventing drift-on or drift-off of the clutch due to dynamic pressure.  

As for claim 10, Steinberger in view of Sayre discloses the hybrid module of claim 9 wherein Sayre discloses the torque converter housing (12) is sealed to the shaft (82 connected to hub 80 with seal 76). 

As for claim 13, Steinberger in view of Sayre discloses the hybrid module of claim 9 wherein Sayre discloses the first fluid chamber is at least partially formed by the torque converter housing and the second fluid chamber is at least partially formed by the backing plate (Figs. 1-3).
As for claim 14, Steinberger in view of Sayre discloses the hybrid module of claim 9 wherein Sayre discloses the second flow passage is arranged for fluid communication with the first fluid chamber (Figs. 1-3).
As for claim 15, Steinberger in view of Sayre discloses the hybrid module of claim 9 wherein Sayre discloses further comprising a third flow passage (180, 200) for arranged for fluid communication with the first flow chamber.  Sayre does not explicitly describe the third flow passage for cooling the electric motor.  However, it is well-known in the art that fluid in the torque converter is for lubrication and cooling (official notice).  See supporting evidence in the “prior art made of record” below.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art for cooling. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Steinberger in view of Sayre, and in further view of IWASE et al (US 20130111891 A1). 

IWASE teaches a structure for torque converter such that (see Fig. 3 markup below2) a sealing plate fixed to the shaft (67) wherein the torque converter housing is sealed (by seal) to the sealing plate.   It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure a modified structure by combining the teachings for enhanced response and controllability. 

    PNG
    media_image2.png
    518
    699
    media_image2.png
    Greyscale


Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 
Fluid acting to cool (claim 15) – Frait (US 20150362052 A1) [0005, etc.], 
SCHOENEK et al (US 20150354671 A1) [0008, etc.], and Brevick et al (US 20150114787 A1).   
In claim 11, IWASE et al (US 20130111891 A1) describes seals but does not indicate the seal with reference number in the indicated drawing.  It is typical illustration of seal in the art.  Back et al (US 20050126874 A1) is an example showing seals 106c and 107a in Fig. 2. 
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/JOHN K KIM/           Primary Examiner, Art Unit 2834